Citation Nr: 1110580	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  05-18 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to July 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the VA Special Processing Unit (Tiger Team) at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and an April 2007 rating decision of the RO in Montgomery, Alabama.  The August 2004 rating decision denied service connection for bronchial asthma, and the April 2007 rating decision granted service connection for PTSD, assigning a 30 percent disability rating.

In February 2010, a Travel Board hearing was held at the RO before the undersigned.  A transcript of that proceeding has been associated with the claims file.  


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, the evidence is at least in equipoise that his bronchial asthma is related to active military service.

2.  Throughout the appeal period, the Veteran's PTSD has been manifested by nightmares, sleep impairment, flashbacks, intrusive thoughts, auditory hallucinations, hypervigilance, exaggerated startle response, decreased concentration, irritability, anger outbursts, social isolation, depression, and suicidal ideation.

3.  The evidence does not demonstrate that at any time during the appeal, the Veteran's PTSD has caused him to have deficiencies in most areas, such as being obsessed with routine activities, having near continuous panic or depression such that it interferes with his ability to function independently, being unable to control his impulses or perform activities of daily living, or other symptoms on a par with the level of severity exemplified in these manifestations.  

CONCLUSIONS OF LAW

1.  Service connection for bronchial asthma is warranted.  38 U.S.C.A. §§ 1110, 1111, 1132, 1137, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2010).

2.  The criteria for an initial rating of 50 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file, and has an obligation to provide reasons and bases supporting the decision.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Preliminarily, it is noted that the Veteran's claim for service connection for bronchial asthma has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1)  that is necessary to substantiate the claim; (2)  that VA will seek to provide; (3)  that the claimant is expected to provide; and (4)  request that the claimant provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Any error related to this element is harmless. 

Prior to and following the initial adjudication of the Veteran's PTSD claim, letters dated in August 2003 and November 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The letters advised the Veteran of the information necessary to substantiate the claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  The Veteran was informed of the specific types of evidence he could submit, which would be pertinent to his claim, and advised him to send any treatment reports that he had.  He was also told that it was ultimately his responsibility to support the claims with appropriate evidence.  

During the pendency of the appeal, the VCAA notice requirements were interpreted to apply to all aspects of claims, to include the assignment of disability rating and effective date elements.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was given proper notice in March 2006 and November 2007 letters and afforded ample opportunity to respond.  Subsequently, the claim was readjudicated in a January 2008 SOC and a September 2009 SSOC.  Thus, there was no deficiency in notice and a harmless error analysis is not necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA psychiatric examinations in February 2007 and June 2009.  The Board finds these opinions to be comprehensive and sufficient in addressing the severity of the Veteran's PTSD.  In this regard, it is noted that the opinions were rendered by a medical professional following a thorough examination and interview of the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The February 2007 and June 2009 examination reports are thorough and supported by the VA treatment records.  The examinations in this case are therefore adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

The Veteran contends that his bronchial asthma that was aggravated by active service.  For the reasons that follow, the Board concludes that service connection is warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  The term "noted" denotes only such conditions as are recorded in examination reports.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  The law further provides that the burden to rebut the presumption and show no aggravation of a pre-existing disease or disorder during service lies with the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, after having determined the presence of a preexisting condition, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to establish service connection for the claimed disorder, there must generally be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

As an initial matter, the Board notes that the evidence of record establishes that the Veteran has a current disability.  VA medical records reflect post-service treatment for bronchial asthma.  At a March 2007 VA examination, the Veteran was diagnosed with mild exercise-induced asthma.  Accordingly, the Board finds that there is medical evidence of a current disability, thereby satisfying the first element of service connection.  

The inquiry that follows is whether there is evidence of an in-service incurrence or aggravation of a disease or injury.  A review of the Veteran's service treatment records reveals that his lungs and chest were noted as normal upon clinical evaluation at his September 1998 enlistment examination and that the Veteran was found to be qualified for enlistment.  In this regard, the Veteran's disability was not documented upon entry into service.  Moreover, the Veteran responded "No" to the question on a Medical Prescreening Form as to whether he had ever had asthma or respiratory problems and checked off "No" to the questions on a Report of Medical History regarding whether he had ever had asthma or shortness of breath.  Although a history of asthma since childhood was subsequently reported by the Veteran, as discussed below, this in and of itself does not constitute a notation of a preexisting condition.  See 38 C.F.R. § 3.304(b)(1); Paulson, supra; Crowe, supra.  Applying the pertinent legal criteria to the facts herein, because asthma was not noted on the examination report at the time of enlistment, the presumption of sound condition attaches in this case.  See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b); Crowe, 7 Vet. App. at 246.  

As explained above, the presumption of sound condition for disorders not noted on the entrance examination report can be rebutted only by a showing of clear and unmistakable evidence both that the disability existed prior to service and that the disability was not aggravated by service.  VAOPGCPREC 3-2003; Cotant, 17 Vet. App. at 116.  With respect to the first "prong" of this test, a service treatment record dated in December 2002 shows the Veteran reporting a history of having been diagnosed with asthma in the sixth grade.  Similarly, a VA treatment record dated in August 2003 shows the Veteran reporting a history of asthma since the age of 10.  At the February 2010 Travel Board hearing, the Veteran conceded that his respiratory problems pre-dated his period of service; specifically, he testified that he had been diagnosed with asthma as a child, around the sixth grade.  In view of the foregoing, the Board finds that there is clear and unmistakable evidence that the Veteran's asthma existed prior to service.  

Having determined that the Veteran's asthma did exist prior to service, the Board must now consider the second "prong" of the test, that is, whether there is clear and unmistakable evidence that his disability was not aggravated by service.  The Veteran contends that his preexisting condition was aggravated by the strenuous activities during boot camp and by the environment he was exposed to, particularly the humidity, while serving in the Persian Gulf.  See Travel Board hearing transcript, February 2010.  Service treatment records show that in July 1999 the Veteran reported a positive history of asthma on a Dental Health Questionnaire.  In January 2000, the Veteran was seen with complaints of shortness of breath and chest pain for the past several months.  He indicated that the shortness of breath had been present since the sixth grade and that he used to use inhalers which provided no relief.  In March 2000, the Veteran reported that he was "wheezing now."  The assessment was possible asthma.  In December 2002, the Veteran was seen with complaints of problems breathing while running.  He described shortness of breath and tightness of chest beginning at a quarter mile and getting worse throughout his morning runs.  The assessment was R/O reactive airway disease.  Pulmonary function tests revealed normal spirometry, no response to the bronchodilator, positive methacholine at level 6 with mild nonspecific airway hyperresponsiveness, and reactive airway disease in the correct clinical context.  At separation, the Veteran indicated in a July 2003 Report of Medical Assessment that since his last physical examination in September 1998, he had been diagnosed with asthma.  

The issue of aggravation was addressed at the March 2007 VA examination.  Following a review of the claims file, interview and physical examination of the Veteran, and review of diagnostic and clinical tests, the examiner opined that it was not at least as likely as not that the Veteran's preexisting asthma was aggravated or made worse by his active military duty.  It was noted that the pattern of the Veteran's asthma did not change during service.  He had exercise-induced asthma prior to service and used an inhaler before PE while in school.  The examiner was unable to locate any episodes of worsening asthma or severe asthma in the claims file.  The Veteran did not require additional treatment beyond an inhaler for his asthma during service.  The examiner also opined that it was not at least as likely as not that the Veteran had an increase in disability due to the progression of asthma during his military service.  It was noted that the Veteran did not require oral medication or oral prednisone for the treatment of asthma during service.  His asthma temporarily worsened with exercise during service and then resolved with his usual treatment.  

After a thorough review of medical evidence of record, the Board is unable to find clear and unmistakable evidence that the Veteran's preexisting bronchial asthma was not aggravated by service.  As noted above, the March 2007 examiner concluded that the pattern of the Veteran's asthma did not change during service.  In doing so, the examiner relied in part on the finding that there was no wheezing documented in the Veteran's service records.  However, service treatment records clearly note that the Veteran complained of the onset of wheezing in March 2000.  Thus, to the extent the examiner found there to be no episodes of worsening asthma or severe asthma shown in the claims file, the evidence of record does not appear to support such a finding.  In this regard, the Board finds the probative value of the examiner's opinion, to include his finding that any changes in the Veteran's asthma during service represented temporary worsening that resolved with usual treatment, to be unreliable.  See Davis, supra.  

Indeed, the Veteran is shown to have been treated for shortness of breath on several occasions in service and there is no clear indication that the symptoms resolved with treatment.  Furthermore, the fact that the Veteran did not complain of any respiratory symptoms upon enlistment suggests that he was not experiencing such symptoms at the time.  His subsequent complaints of shortness of breath (to include after running), chest pain and wheezing at the very least raise the possibility that his asthma may have increased in severity during service for reasons not due to the natural progression of the disease.  Additionally, the Veteran had used medication during boot camp as necessary with exercise, but after deploying to the Persian Gulf, he testified as to having to use it more often, and sometime due to the humidity.  Overall, the evidence in this case is not "clear and unmistakable" in showing that the Veteran's bronchial asthma was not aggravated by service.  Therefore, the presumption of sound condition is not rebutted.

The Board must now address the question of whether the Veteran's bronchial asthma was incurred in service such that service connection would be warranted.  Because the presumption of sound condition at entrance to service cannot be rebutted, it must be assumed as a matter of law that the Veteran did not have asthma at entry to service, even though this assumption was made in the March 2007 examination report.

Since the Board must assume, as a matter of law in this case, that the Veteran did not have asthma at entry to service, the question confronting the Board is on what basis, or theory of entitlement, may the claim be considered; that is, must the Board now consider the claim only based on whether the Veteran's asthma was incurred in service or may the Board still consider the claim based on aggravation of a preexisting disorder?  In other words, because the Board must assume that the Veteran was physically sound at entry, must the Board conclude that a low back disability did not exist prior to service or may the Board find that such a disorder was present, but not symptomatic, at entry to service?

Because under VAOPGCPREC 3-03 the presumption of soundness has not been rebutted in this case, the Board concludes that service connection may not be granted on the basis of aggravation during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also VAOPGCPREC 3-03 at para. 4 (Sections 1111 and 1153 establish independent factual presumptions, each of which specifies the predicate facts necessary to invoke the presumption and the facts that must be shown to rebut the presumption).  Thus, service connection should be considered on the basis of whether or not asthma was incurred, rather than aggravated, in service.

Here, the evidence, as discussed above, demonstrates that the Veteran was treated in service for shortness of breath on several occasions.  He complained of wheezing in March 2000.  Asthma was diagnosed.  Subsequently, pulmonary function tests confirmed asthma.  This disability is clearly documented at separation.  Given that the Veteran is presumed to have been in sound condition upon enlistment and given that he was diagnosed with and treated for asthma during service, the Board must conclude that such disability was incurred in service.  

As such, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's bronchial asthma is related to active service, and therefore, service connection is warranted.  The benefit-of-the-doubt rule has been applied in reaching this decision.  See 38 U.S.C.A. § 5107(b) (West 2002); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, supra.

III. Initial Rating

The Veteran also seeks a higher initial rating for his service-connected PTSD, currently evaluated as 30 percent disabling.  For the reasons that follow, the Board finds that a higher rating of 50 percent, but no more, is warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board reviews the veteran's entire history when making a disability determination.  See 38 C.F.R. § 4.1.  When the veteran has timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he experiences certain symptoms.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disorders.  See 38 C.F.R. § 4.130 (2008).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).




Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent disability rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

Finally, a 100 percent disability rating requires evidence of:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to the GAF scale, a score within the range of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV at 47.  A score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

Based on the analysis of the evidence as outlined below, the Board finds that the evidence supports an increased initial disability rating of 50 percent, but no higher, for the Veteran's service-connected PTSD.

VA treatment records show that the Veteran was seen in December 2004 with complaints of not being able to sleep for more than four hours at a time.  He indicated that he could not watch the news and that he got crying spells.  He had nightmares about Iraq.  He was irritable and could not control his temper.  He sometimes found himself shaking for no reason and sometimes heard things and/or saw things while awake.  He got depressed often and was anti-social.  The Veteran admitted to occasional thoughts of suicide and homicide but denied any plans or intentions at the present time.  The Veteran was diagnosed with PTSD and assigned a GAF score of 60.  

On follow-up psychiatric treatment, it was noted that the Veteran continued to have nightmares and more irritability despite taking medication.  He reported feeling hopeless, helpless and frightened that he might get killed any day.  In November 2006, it was noted that the Veteran had begun experiencing panic attacks.  He continued to experience nightmares, flashbacks and intrusive thoughts with hypervigilance.  VA treatment records reflect that the Veteran was consistently assigned GAF scores of 55 and 60.  

The Veteran was afforded VA psychiatric examinations in February 2007 and June 2009.  At the February 2007 examination, the Veteran reported sometimes experiencing flashbacks which he interpreted as hearing voices of people who have been bombed or hearing bombs go off.  The Veteran also reported having insomnia, hypervigilance, exaggerated startle response, decreased concentration and anger outburst.  These symptoms occurred on a daily basis and were related to the problems he experienced in Iraq.  He slept approximately four hours a night and would wake up at any noise in the house.  He was hypervigilant in that he would lock all the doors and wake up sometimes and tour his premises to make sure things were safe for his family.  The Veteran complained of avoidance and emotional numbing.  The relationship with his wife was particularly affected by his symptoms of PTSD.  His occupation and social functioning were also affected in that he had resorted to selecting a job with people he had some familiarity with in order to avoid situations that might cause his symptoms to occur in social gatherings.  His impairment was deemed to be moderate.  A GAF score of 49 was assigned.  

On examination in June 2009, the Veteran was found to have sleep impairment characterized by difficulty sleeping every night and combat-related nightmares roughly three times a week.  He had inappropriate behavior in that he endorsed social aversion and irritability.  Auditory hallucinations were present but not persistent.  His obsessive/ritualistic behavior involved checking and rechecking the doors of his home before going to bed each night.  The Veteran endorsed transient suicidal ideation without plans.  He endorsed violence in the form of throwing objects but denied assaults directed towards others.  He enjoyed few or no close friendships beyond his family.  The Veteran was diagnosed with chronic PTSD and alcohol abuse.  A GAF score of 60 was assigned.  It was noted that the Veteran's reports were reasonably compelling and that he seemed to be self-medicating with alcohol.  The examiner opined that the PTSD caused the alcohol abuse and therefore must be considered an additional (additive) challenge.  There was reduced reliability and productivity due to PTSD symptoms.  

At the February 2010 Travel Board hearing, the Veteran testified that he had a very short temper and found himself having to take frequent breaks at work, approximately five or six times a day, to get away from his co-workers.  He described having a very stressful, argumentative relationship with his wife.  As for going out, he testified that he did not do any shopping other than for groceries.  He had become very secluded and did not want to be around other people.  The Veteran reported having thoughts of harming himself and/or others.  He described having suicidal thoughts around two or three times a week and having made actual plans but no attempts.  The Veteran testified that he was starting to sleep a little more than he used to, about six hours a night.  

Taking into account all of the relevant evidence of record, the Board finds that there is sufficient evidence to establish that the Veteran is deserving of a 50 percent rating, given that he has occupational and social impairment with reduced reliability and productivity due to such symptoms as difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (criteria for 50 percent rating).  

Significantly, the Veteran's symptoms include suicidal ideations and plans.  He has a very stressful relationship with his wife.  He exhibits social isolation and has a very short temper.  The Veteran's PTSD symptoms are shown to have affected his occupational functioning.  He exhibits nightmares several times a week, as well as other symptoms of sleep impairment, flashbacks, intrusive thoughts, auditory hallucinations, hypervigilance, exaggerated startle response, decreased concentration, irritability, anger outbursts, and depression.  At the June 2009 examination, it was found that the Veteran's PTSD had resulted in alcohol abuse because the he had turned to alcohol as a means of self-medication.  Moreover, although the Veteran has primarily been assigned GAF scores of 55 and 60, the Board finds the score of 49 assigned at the February 2007 to paint a more accurate picture of his overall level of impairment.  As previously noted, a score between 40 and 49 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 47.  In this regard, the GAF score of 49 adequately reflects his level of disability, including recognition of his suicidal ideation and serious impairment in social functioning.  

Considering the totality of the evidence, the Board finds that the Veteran's symptomatology more nearly approximates the criteria for a 50 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board finds that the frequency and severity of his symptoms support the assignment of a higher initial rating.  Giving the Veteran the benefit of the doubt, the evidence is at least in equipoise, and shows that his PTSD is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of mood and difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (criteria for 50 percent rating).  As such, the Board concludes that an initial rating of 50 percent, but no higher, is warranted for the Veteran's PTSD.  

The Board has considered an initial disability rating in excess of 50 percent. However, although there is evidence of suicidal ideation, the Veteran is not shown to have deficiencies in most areas; his overall symptomatology as described in the evidence above does not warrant a 70 percent rating.  He continues to be able to work full time as a purchaser for an auto parts supplier.  He also is in school full time, studying information systems.  Thus, he is still able to function in industrial society.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (criteria for 70 percent rating).  In addition, the Veteran does not exhibit any of the symptoms listed under the 100 percent rating criteria, such as disorientation to time or place, or an inability to take care of himself.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (criteria for 100 percent rating).  

Furthermore, the Board has considered the rule for staged ratings.  Fenderson, supra.  However, as the evidence does not show that the criteria for an initial rating in excess of 50 percent have been met at any time during the period on appeal, the Board concludes that staged ratings are inapplicable. 

In light of the foregoing, the Board concludes that a higher initial rating of 50 percent, but no higher, is warranted.  The benefit-of-the-doubt rule has been applied in arriving at this decision. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the Board has considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The schedular evaluation for the Veteran's PTSD is not inadequate.  His complained-of symptoms are those contemplated by the rating criteria. There are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.


ORDER

Service connection for bronchial asthma is granted.

An initial rating of 50 percent, but no higher, for PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


